EXHIBIT 10.1

 

SECOND AMENDMENT TO
CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (“Amendment”), dated as of December 5,
2018, is made by and among HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, “Agent”), the Lenders (as defined in the
Credit Agreement, as defined below), and ALLIED MOTION TECHNOLOGIES INC.
(“Allied Inc.”) and ALLIED MOTION TECHNOLOGIES B.V. (“Allied B.V.” and
collectively with Allied Inc., the “Borrowers”).

 

Statement of the Premises

 

The Agent, the Lenders, the Borrowers, KeyBank National Association and Wells
Fargo Bank, National Association, as co-syndication agents, and HSBC Securities
(USA) Inc., as sole lead arranger and sole book runner, have previously entered
into a Credit Agreement dated as of October 28, 2016, as amended by a First
Amendment to Credit Agreement dated as of March 28, 2017 (the “Credit
Agreement”).  All capitalized terms not otherwise defined in this Amendment have
the meanings given them in the Credit Agreement.

 

The Borrowers have advised the Agent and the Lenders that Allied Inc. intends to
purchase all of the membership interest of TCI LLC, a Wisconsin limited
liability company (“TCI”) from the members of TCI for approximately $64,600,000
(the “TCI Acquisition”).

 

In connection with the TCI Acquisition, the Borrowers are electing to exercise
their option to increase the Aggregate Commitments to $175,000,000 pursuant to
Section 2.05 of the Credit Agreement.

 

The Borrowers have requested that the Agent and the Lenders agree to amend
certain terms set forth in the Credit Agreement.

 

The Agent and the Lenders have agreed to amend the Credit Agreement on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and of the loans or other extensions of credit heretofore, now or
hereafter made by the Lenders to, or for the benefit of, the Borrowers, the
parties hereto agree as follows:

 

1.                                      Conditions Precedent to this Amendment. 
This Amendment shall be effective as of the date first written above once the
following conditions precedent are satisfied:

 

1.1                               Amendment Documentation.  The Agent shall have
received:  (a) six (6) originals of this Amendment executed by all parties
hereto; (b) an original replacement note in favor of each of the Lenders;
(c) certificates signed by the Borrowers as required pursuant to Sections 2.05
and 7.02 of the Credit Agreement; and (d) such other documentation as the Agent
may reasonably require.

 

1.2                               Upfront Fee.  The Borrower shall have paid to
the Agent for the account of the Lenders an aggregate upfront fee in the amount
of $100,000.

 

--------------------------------------------------------------------------------



 

1.3                               No Default.  As of the date hereof, no Default
or Event of Default shall have occurred and be continuing.

 

1.4                               Representations and Warranties.  The
representations and warranties contained in the Credit Agreement shall be true,
correct and complete as of the date hereof as though made on such date, except
to the extent such representations and warranties are expressly limited to a
specific date.

 

2.                                      Amendments.  The Credit Agreement is
amended as follows:

 

2.1                               Section 1.01 entitled “Defined Terms” is
amended:

 

(a)                                 By deleting the present definition of
“Aggregate Commitments” and replacing it with the following definition:

 

“Aggregate Commitments” means the Commitments of all Lenders, which effective on
the date of Amendment No. 2 shall be in the amount of $175,000,000 or the
Alternative Currency Equivalent thereof.

 

(b)                                 By deleting the present definition of “US
Guarantors” and replacing it with the following definition:

 

“US Guarantors” means collectively, Emoteq, MPC, AMOT I, AMOT II, AMOT III,
Stature, Globe Inc., Allied Corp. and TCI.

 

(c)                                  By adding the following new definitions in
the appropriate alphabetical order:

 

“Amendment No. 2” means the Second Amendment to Credit Agreement dated as of
December 5, 2018 among the Borrowers, the Lenders and the Agent.

 

“TCI” means TCI LLC, a Wisconsin limited liability company.

 

2.2                               Section 2.05 entitled “Expansion Option” and
any references to Section 2.05 in the Credit Agreement are deleted in their
entirety.

 

2.3                               Schedule 2.01 entitled “Commitments” is
deleted and replaced with Schedule 2.01 attached hereto.

 

2.4                               Schedule 5.13 entitled “Subsidiaries; Other
Equity Investments” is amended to add the following:

 

 

Allied Motion Twinsburg, LLC

100%

 

Allied Motion Technologies Inc.

 

 

 

 

 

 

 

 

TCI LLC

100%

 

Allied Motion Technologies Inc.

 

 

2

--------------------------------------------------------------------------------



 

3.                                      Reaffirmations.

 

3.1                               The Borrowers hereby acknowledge and reaffirm
the execution and delivery of the Security Documents to which they are parties
and agree that such Security Documents shall continue in full force and effect
and continue to secure the Obligations, including all indebtedness of the
Borrowers to the Agent, the Lenders and the Issuing Bank arising under or in
connection with the Credit Agreement, as amended hereby, and any renewal,
extension or modification thereof.

 

3.2                               Each of the Guarantors hereby acknowledges and
reaffirms the execution and delivery of the Guaranty to which it is a party and
the Guarantor Security Agreement to which it is a party, and agrees that such
Guaranty and the Guarantor Security Agreement shall continue in full force and
effect and continue to guarantee or secure, as applicable, all Obligations,
including all indebtedness of the Borrowers to the Agent, the Lenders and the
Issuing Bank arising under or in connection with the Credit Agreement, as
amended hereby, and any renewal, extension or modification.

 

4.                                      Representations and Warranties.  Each
Borrower makes the following representations and warranties to the Agent and the
Lenders which shall be deemed to be continuing representations and warranties so
long as any Obligations, including indebtedness of either Borrower to Agent or
the Lenders arising under the Credit Agreement or any Loan Documents, remain
unpaid:

 

(a)                                 Authorization.  Such Borrower has full power
and authority to execute, deliver and perform this Amendment, which has been
duly authorized by all proper and necessary action.  The execution and delivery
of this Amendment by such Borrower will not violate the provisions of, or cause
a default under, such Borrower’s Organizational Documents or any agreement to
which such Borrower is a party or by which it or its assets are bound.

 

(b)                                 Binding Effect.  This Amendment has been
duly executed and delivered by such Borrower and constitutes the legal, valid
and binding obligation of such Borrower enforceable in accordance with its
terms, except as enforceability may be limited by applicable Debtor Relief Laws.

 

(c)                                  Consents; Governmental Approvals.  No
consent, approval or authorization of, or registration, declaration or filing
with, any governmental body or authority or any other party is required in
connection with the valid execution, delivery or performance of this Amendment
or any other document executed and delivered herewith or in connection with any
other transactions contemplated hereby.

 

(d)                                 No Events of Default.  There is, on the date
hereof, no event or condition which constitutes an Event of Default under any of
the Loan Documents or which, with notice and/or the passage of time, would
constitute an Event of Default.

 

(e)                                  No Material Misstatements.  Neither this
Amendment nor any document delivered to the Agent or the Lenders by or on behalf
of such Borrower to induce the Agent and the Lenders to enter into this
Amendment or otherwise in connection with this Amendment contains any untrue
statement of a material fact or omits to state a material fact necessary to make

 

3

--------------------------------------------------------------------------------



 

the statements herein or therein not misleading in light of the circumstances in
which they were made.

 

(f)                                   Credit Agreement.  The representations and
warranties of such Borrower set forth in Article 5 of the Credit Agreement are
true and correct on and as of the date hereof with the same force and effect as
if made on and as of such date.

 

5.                                      Conditions of Effectiveness.  This
Amendment shall become effective when and only when the Agent shall have
received counterparts of this Amendment executed by the Borrowers, the Agent and
the Lenders.

 

6.                                      Reference to and Effect on Loan
Documents.

 

(a)                                 Upon the effectiveness hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the Loan Documents to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

 

(b)                                 The Credit Agreement, as amended by this
Amendment, represents the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof.  This Amendment supersedes all
prior negotiations and any course of dealing between the parties with respect to
the subject matter hereof.  This Amendment shall be binding upon each Borrower
and its successors and assigns, and shall inure to the benefit of, and be
enforceable by, the Agent, the Lenders and each of their successors and
assigns.  The Credit Agreement, as amended hereby, is in full force and effect
and, as so amended, is hereby ratified and reaffirmed in its entirety.  Each
Borrower acknowledges and agrees that the Credit Agreement (as amended by this
Amendment) and all other Loan Documents to which such Borrower is a party are in
full force and effect, that such Borrower’s obligations thereunder and under
this Amendment are its legal, valid and binding obligations, enforceable against
it in accordance with the terms thereof and hereof, and that such Borrower has
no defense, whether legal or equitable, setoff or counterclaim to the payment
and performance of such obligations.

 

(c)                                  Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders
under the Credit Agreement, nor constitute a waiver of any provision of the
Credit Agreement.

 

7.                                      Costs and Expenses.  Borrowers agree to
pay on demand all costs and expenses of the Agent and the Lenders in connection
with the preparation, execution and delivery of this Amendment, including the
fees and out-of-pocket expenses of counsel for the Agent and the Lenders.

 

8.                                      Governing Law.  This Amendment shall be
governed and construed in accordance with the laws of the State of New York
without regard to any conflicts-of-laws rules which would require the
application of the laws of any other jurisdiction.

 

4

--------------------------------------------------------------------------------



 

9.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

10.                               Execution in Counterparts.  This Amendment may
be executed in any number of counterparts, and by the parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same agreement. 
This Amendment, to the extent signed and delivered by means of a facsimile
machine or e-mail scanned image, shall be treated in all manner and respects as
an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or e-mail
scanned image to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through the use of a facsimile
machine or by e-mail as a defense to the formation of a contract and each party
forever waives such defense.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Chief Financial Officer

 

 

 

ALLIED MOTION TECHNOLOGIES B.V.

 

 

 

By:

/s/ HARRY CLOOS

 

Name:

Harry Cloos

 

Title:

General Manager

 

 

Accepted and Agreed to by each of the following

 

Guarantors as of this 6th day of December, 2018

 

 

 

ALLIED MOTION DORDRECHT B.V.

 

 

 

By:

/s/ HARRY CLOOS

 

Name:

Harry Cloos

 

Title:

General Manager

 

 

 

ALLIED MOTION STOCKHOLM AB

 

 

 

By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Authorized Signatory

 

 

 

ALLIED MOTION PORTUGAL, LDA.

 

(formerly known as GLOBE MOTORS

 

PORTUGAL—MATERIAL ELÉCTRICO

 

PARA A INDÚSTRIA AUTOMÓVEL, LDA.)

 

 

 

By:

/s/ HARRY CLOOS

 

Name:

Harry Cloos

 

Title:

General Manager

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

EMOTEQ CORPORATION

 

 

 

By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

MOTOR PRODUCTS CORPORATION

 

 

 

By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

AMOT I, INC.

 

 

 

By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

AMOT II, INC.

 

 

 

By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

AMOT III, INC.

 

 

 

By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

STATURE ELECTRIC, INC.

 

 

 

By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

GLOBE MOTORS, INC.

 

 

 

By: By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

ALLIED MOTION CONTROL CORPORATION

 

 

 

By: By:

/s/ MICHAEL R. LEACH

 

Name:

Michael R. Leach

 

Title:

Vice President

 

 

 

HEIDRIVE GmbH

 

 

 

By: By:

/s/ H.R. NUGTEREN

 

Name:

H.R. Nugteren

 

Title:

Managing Director

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

By:

/s/ DANIEL J. GONZALEZ

 

Name:

Daniel J. Gonzalez

 

Title:

Assistant Vice President

 

 

 

LENDERS:

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION, AS A LENDER, L/C ISSUER

 

 

 

By:

/s/ EDMUND E. MIELCAREK

 

 

Edmund E. Mielcarek

 

 

Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ MARK F. WACHOWIAK

 

Name:

Mark F. Wachowiak

 

Title:

Senior Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ JOSEPH D. DONOVAN

 

Name:

Joseph D. Donovan

 

Title:

Senior Vice President

 

 

 

CITIZENS BANK, N.A.

 

 

 

By:

/s/ THOMAS M. PAULY

 

Name:

Thomas M. Pauly

 

Title:

Senior Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------



 

Schedule 2.01 - Commitments/Applicable Percentages

 

Lender

 

Allocation

 

Hold % of Total

 

HSBC

 

$

49,000,000

 

28.0

%

Wells Fargo

 

$

42,000,000

 

24.0

%

KeyBank

 

$

42,000,000

 

24.0

%

Citizens

 

$

42,000,000

 

24.0

%

TOTAL

 

$

175,000,000

 

100.0

%

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------